Oliver, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
It is hereby stipulated by the undersigned, subject to the approval of the-Court :
1. That the involved book, “Historectomy”, by W. Gifford Jones, is in the-English language, and of bona fide foreign authorship.
2. That books such as the foregoing appear on the Einal List, T.D. 54521.
3. That at the time of exportation, such books were freely offered for sale- and sold for home consumption in Ganada at Canadian $3.95 per copy, less 40% discount, packed, in accordance with the provisions of section 402a(c) of the-*401Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956, and tliat there was no higher export value.
4. That the appeal for reappraisement is submitted for decision upon the foregoing stipulation.
On tb.e agreed facts, I find that the proper basis for appraisement of the books in question is foreign value, as defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and hold that such statutory value therefor is $3.95 per copy (Canadian currency), less 40 per centum discount, packed.
Judgment will be rendered accordingly.